Citation Nr: 1040035	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-06 059	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in April 2010.  This matter was 
originally on appeal from an April 2005 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
in St. Paul, Minnesota.

FINDINGS OF FACT

1.	The Veteran in this case served on active duty from July 
1966 to July 1968.

2.	By a September 2010 rating decision, service connection for 
bilateral hearing loss, the only issue on appeal, was granted and 
a noncompensable evaluation assigned effective January 27, 2005.


CONCLUSION OF LAW

As service connection for bilateral hearing loss, the only issue 
on appeal, has been granted, there remain no allegations of 
errors of fact or law for appellate consideration.  38 U.S.C.A. 
7104 (West 2002); 38 C.F.R. § 20.101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the present case, in April 2010, the Board remanded the case 
for additional development.  In September 2010, the agency of 
original jurisdiction granted the veteran's appeal; thus, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.




ORDER

The appeal is dismissed.




		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


